Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, the closest prior art of record, Do et al. (previously cited reference) discloses a system comprising: 
	a display element (see Fig. 3, display panel 10), comprising: 
a plurality of pixel groups (see Fig. 12 and paragraph 32), each of the plurality of pixel groups comprising:
a first sub-pixel configured to output light of a first color (see Fig. 12, R subpixel);
a second sub-pixel configured to output light of a second color (see Fig. 12, G sub-pixel);
a third sub-pixel configured to output light of a third color (see Fig. 12, B subpixel); and
a fourth sub-pixel configured to output light (see Fig. 12, W sub-pixel), wherein the fourth sub-pixel has a maximum brightness that is dimmer than a maximum brightness of each of the first sub-pixel, the second sub-pixel, and the third sub- pixel (see Figs. 6-8; the maximum grayscale level for white sub-pixel is the lowest amongst other sub-pixels).
	However, Do et al. do not disclose using a fourth sub-pixel to display night vision grayscale images.  
	As such, none of the reference of record alone or in combination discloses or suggests a system, comprising: 
a display element, comprising: a plurality of pixel groups, each of the plurality of pixel groups comprising: 
a first sub-pixel configured to output light of a first color; 
a second sub-pixel configured to output light of a second color; 
a third sub-pixel configured to output light of a third color; and 
a fourth sub-pixel configured to output light, wherein the fourth sub-pixel has a maximum brightness that is dimmer than a maximum brightness of each of the first sub-pixel, the second sub-pixel, and the third sub-pixel; and 
at least one processor communicatively coupled to the display element, the at least one processor configured to: operate in a day mode and a night mode; when in the day mode, the at least one processor is further configured to drive some or all of the first, second, and third pixels corresponding to multicolor video; and when in the night mode, the at least one processor is further configured to receive night vision grayscale video, and drive some or all of the fourth sub-pixels corresponding to the night vision grayscale video such that night vision grayscale images are displayed.
Claims 2-14 depend from claim 1.  Claim 15 recites similar limitations as claim 1.  Accordingly, claims 1-15 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625